THIRD AMENDMENT TO LEASE AGREEMENT
 
THIS THIRD AMENDMENT TO LEASE AGREEMENT made this 4th day of August, 2010, by
and between Asch Enterprises, LLC, a Vermont limited liability company
("Landlord") and Twincraft, Inc., a Vermont corporation ("Tenant").
 
WITNESSETH
 
WHEREAS, Landlord and Tenant have entered into a Lease Agreement for space in a
building known as 36 River Road, Essex, Vermont dated October 1, 2003, and
amendments thereto dated February 7, 2006 and February 5, 2009 (hereinafter
collectively, "the Lease"), and
 
WHEREAS, the parties are desirous of amending certain of the provisions of the.
 
NOW THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are acknowledged hereby, the parties hereby agree that the Lease shall be, and
the same hereby is, amended as follows:
 
Article 1. Section 3.4 is hereby added to the Lease:
 
Section 3.4. Tenant's Improvement Allowance.
 
Landlord grants to Tenant an allowance of Twenty Thousand ($20,000) Dollars (the
"Allowance") for the purpose of making capital improvements (the "Tenant's
Improvements") to the Premises. The Allowance shall be paid to Tenant within
thirty (30) days of the commencement of the Extended Term, as hereinafter
defined. The Tenant's Improvements shall be of a type which are capital in
nature, as reasonably determined using generally accepted accounting principles
and which are affixed to the Premises. Upon completion, Tenant shall provide
Landlord a suitably detailed schedule describing Tenant's Improvements.


Article 2. Section 3.5 is hereby added to the Lease:


Section 3.5. Tenant's Termination Right.
 
Provided Tenant is not then in default, all applicable grace and cure periods
having expired, Tenant shall have the right to terminate this Lease during the
Extended Term upon two (2) months prior written notice to Landlord, effective at
any time following the first anniversary of the Extended Term. Any amounts owed
as Base Rent or Additional Rent prior to the date of termination which have not
been paid by Tenant by such termination date shall be paid within ten (10) days
after Tenant's receipt of Landlord's invoice therefor; and Tenant shall pay to
Landlord prior to the effective date of termination a termination fee of One
Hundred Four Thousand Three Hundred Sixty- Two Dollars and Fifty Cents
($104,362.50). Tenant agrees to vacate the Premises as of the effective date of
termination and return the Premises to Landlord in the condition as provided by
the Lease. After the effective date of such termination, the parties shall have
only those rights and duties under this Lease which are intended to survive
expiration of the Lease at the end of the Term.
 

--------------------------------------------------------------------------------


 
Article 3. Section 3.6 is hereby added to the Lease:
 
Section 3.6. Restoration of Premises.
 
Upon termination of the Lease for any reason, Tenant shall restore the Premises
to its original condition, ordinary wear and tear excepted. In the event Tenant
fails to comply with the foregoing, and Landlord incurs any expense after
termination of the Lease to restore the Premises to such condition, Tenant
agrees to reimburse Landlord within fifteen (15) days of receiving an invoice
for such expenses.
 
Article 4. The term of the Lease is hereby extended for a period commencing
October 1, 2010 and expiring on September 30, 2015 (the "Extended Term").
 
Article 5. The Base Rent during the Extended Term shall remain as set forth in
the Lease.
 
Article 6. The parties agree that Section 1.3 of the Lease is hereby deleted,
and that Tenant shall have no further right to use, or license pertaining to,
the parking spaces described in said Section.
 
Article 7. The parties agree that the description of the Premises shall be
subject to the following easement and right of ingress and egress, as follows:
 
The Premises is a parcel of land located southerly of Route 117 in the Town of
Essex, Vermont, and contains approximately 14.8 acres, being part of Parcel 5
shown on a survey plan (the "Plan") entitled Premises Leased to IBM, Vermont
Route 117, Essex, Vermont, dated July 2, 1979 (latest version May 14, 1981),
prepared by Donald L. Hamlin, Consulting Engineers, incorporated, of record in
Map Book 2B, Page 147 and 2C, Page 237 of the Town of Essex Land Records. The
Premises are subject to an easement solely for emergency pedestrian egress from
the westerly side of the building located on the Premises onto Parcel 4 (as
described in the Plan). The Premises are also subject to a right of way for
ingress and egress for the purpose of obtaining access to the stormwater
detention pond situated on said Parcel 4 for maintenance and repair purposes.
 
Article 8. Tenant (Twincraft) shall have the right of first refusal to accept
the assignment of Landlord's (Asch) option to purchase the Premises as set forth
in Article 7 of the Third Lease Amendment between Pizzagalli Properties, LLC and
Asch Enterprises, LLC.  If at any time during the Term, Landlord shall receive a
bona fide offer from a third person for the assignment of the option to purchase
the Premises, which offer the Landlord shall desire to accept, Landlord shall
promptly deliver to Tenant a copy of such offer, and Tenant may, within 45 days
thereafter, elect to accept the assignment of the option to purchase on the same
terms as those set forth in such offer.  If Tenant does not accept the
assignment of the option to purchase the Premises within 45 days from receipt of
the offer, Landlord may assign the option to such third person.  In the event
Tenant does not accept the assignment of the option to purchase and the
assignment to such third person is not consummated for any reason, the right of
first refusal in favor of Tenant shall be applicable to subsequent offers.
 

--------------------------------------------------------------------------------


 
Article 9. In the event Landlord exercises its option to purchase the Building
pursuant to Article 7 of the Third Lease Amendment between Pizzagalli
Properties, LLC and Asch enterprises, LLC dated August __, 2010 ("Prime Lease"),
Landlord (Asch) shall provide Tenant (Twincraft) with six (6) months notice of
such intent and Landlord (Asch) shall pay to Tenant (Twincraft) 100% of the
benefit(as hereinafter defined) received by Landlord (Asch) from Pizzagalli as
set forth in Section 7.3 of the Prime Lease.  The "Benefit" shall mean an amount
equal to the product of twenty five percent (25%) multiplied by all of the Base
rent actually paid by Asch to Pizzagalli during the Extended Term (as defined in
the Prime Lease) to the date of the Closing set forth in Section 7.5 of the
Prime Lease.
 
Article 10. All of the aforesaid changes shall be effective as of the date
hereof
 
Article 11. Except as expressly modified hereby, the Lease shall remain in full
force and effect as originally written.
 
 
 
[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
 
[v192982_ex10-1sigpagex1x1.jpg]

 
 

--------------------------------------------------------------------------------

 